Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 8-12-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,492,460 in view of U.S. Patent No. 6,045,331 to Gehm et al.
Claims 1-5 of the ‘460 patent substantially disclose the claim limitations of claims 4-21 of the present application, but do not disclose sending a notification to user based on the function of the pulsator related to the air and vacuum supply to the pulsator. Gehm et al. ‘331 discloses sending a notification to user based on the function of the pulsator related to the air and vacuum supply to the pulsator – see for example the operation of the sensor – at 7 used with the controller – at 1 to provide a visual indication – at 20, to the user based on functioning of the pulsator as seen for example in figures 1-2 and column 3 line 50 to column 4 line 7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of claims 1-5 of the ‘460 patent and add the providing of a visual indication to the user as disclosed by Gehm et al. ‘331, so as to yield the predictable result of allowing the user to more easily determine any issues with the operation of the device as desired.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 4-13, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0020633 to Gehm et al. which incorporates U.S. Patent No. 6,045,331 to Gehm et al. as detailed in paragraph [0048] of Gehm et al. ‘633.
Referring to claim 4, Gehm et al. ‘633 incorporating Gehm et al. ‘331 discloses a pulsator of a milking apparatus for providing pressure and vacuum phases to a liner associated with a teat-cup milking apparatus for receiving a teat of an animal, the pulsator comprising, a first valve and a second valve – see at 1,2 in figure 1 of Gehm et al. ‘633, the first valve and second valve each comprising, a channel – see channel at interior of 1,2 in figure 1 of Gehm et al. ‘633,and a solenoid – at 3-3b and 4-4b, having a first end open to the channel and a second end – see at 3,4 in figure 1 of Gehm et al. ‘633, a respective inlet – at 7,8, and a respective outlet – at 17,18, through which air pressure and vacuum can be respectively supplied to the teat-cup milking apparatus – see figure 1 of Gehm et al. ‘633, and a solenoid valve plunger – at 3 and 4, reciprocally movable in the solenoid housing with a first end in the channel for sealing the inlet from the outlet and a second end in the solenoid housing opposite the first end – see first and second ends of the solenoids – at 3a,3b and 4a,4b in figure 1 of Gehm et al. ‘633 and see solenoid plunger movable to seal the inlets in figure 1 of Gehm et al., a common outlet – at 10, operatively connected to both of the valves through which air pressure and vacuum are alternately supplied to the teat-cup milking apparatus from the first and second valves, respectively – see figure 1 of Gehm et al. ‘633, a sensor – at 7 of Gehm et al. ‘331, coupled to an outlet – see outlet of 4 at item 5 in figure 1 of Gehm et al. ‘331, the sensor coupled to the common outlet – see figure 1 of Gehm et al. ‘633 and figure 1 of Gehm et al. ‘331 in that incorporating the sensor of Gehm et al. ‘331 into figure 1 of Gehm et al. ‘633 would provide for the sensor – at 7 of Gehm et al. ‘331 to be coupled to the common outlet – at 10 of Gehm et al. ‘633, for measuring an air supply level and a vacuum supply level in the common outlet – see figure 1 of Gehm et al. ‘331 and figure 1 of Gehm ‘331, and a controller – see for example figures 1, 3-4 and claim 1 of Gehm et al. ‘633, connected to the solenoid of the first valve and the solenoid of the second valve – see figure 1 and claim 1 of Gehm et al. ‘633, and receiving input from the sensor – see controller – at 1 and sensor – at 7 in figure 1 of Gehm et al.’331, the controller respectively actuating and deactivating the first valve and the second valve to provide alternating supply of air pressure and vacuum to the common outlet each for a first duration – see paragraphs [0035] thru [0041] and claim 1 of Gehm et al. ‘663, and the controller comparing air supply levels and vacuum supply levels to designated air supply levels and designated vacuum supply levels associated with actuation and deactivating the first and second valves – see paragraphs [0035] thru [0041] and claim 1 of Gehm et al. ‘663 and column 4 line 15 to column 5 line 24 of Gehm et al. ‘331. 
Referring to claim 5, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses the controller provides a notification to a user if the air supply levels and/or the vacuum supply levels are above or below the designated air supply levels and/or the designated vacuum supply levels – see column 3 line 50 to column 4 line 7 and 4 line 15 to column 5 line 24 of Gehm et al. ‘331.
Referring to claim 6, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses the controller compares the air supply level to the designated air supply level when neither the first valve or the second valve are actuated – see for example paragraphs [0035] thru [0041] of Gehm et al. ‘633 and see for example column 3 line 50 to column 4 line 7 and 4 line 15 to column 5 line 24 of Gehm et al. ‘331.
Referring to claim 7, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses the air supply level is less than or greater than the designated air supply level, a notification is provided to a user– see for example paragraphs [0035] thru [0041] of Gehm et al. ‘633 and see for example column 3 line 50 to column 4 line 7 and 4 line 15 to column 5 line 24 of Gehm et al. ‘331.
Referring to claim 8, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses  the controller compares the vacuum supply level to the designated vacuum supply level when neither the first valve or the second valve are actuated – see at least capable of performing these functional limitations in the apparatus claim as seen for example in paragraphs [0035] thru [0041] of Gehm et al. ‘633 and see for example column 3 line 50 to column 4 line 7 and 4 line 15 to column 5 line 24 of Gehm et al. ‘331.
Referring to claim 9, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses if the vacuum supply level is less than or greater than the designated vacuum supply level, a notification is provided to a user – see for example paragraphs [0035] thru [0041] of Gehm et al. ‘633 and see for example column 3 line 50 to column 4 line 7 and 4 line 15 to column 5 line 24 of Gehm et al. ‘331.
Referring to claim 10, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses the air pressure supplied to the teat-cup milking apparatus is at or above atmospheric pressure – see for example paragraphs [0035] thru [0041] of Gehm et al. ‘633 and see for example column 3 line 50 to column 4 line 7 and 4 line 15 to column 5 line 24 of Gehm et al. ‘331.
Referring to claim 11, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses the first valve and the second valve are not simultaneously actuated – see for example paragraphs [0035] thru [0041] and claim 1 of Gehm et al. ‘633.
Referring to claim 12, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses the first valve and the second valve are simultaneously actuated for a second duration and after the first duration – see for example paragraphs [0035] thru [0041] and claim 1 of Gehm et al. ‘633, the controller deactivates the first valve or second valve supplying air to the teat-cup milking apparatus – see figures 1 and 3-4 of Gehm et al. ‘633, and the controller compares the vacuum supply level to the designated vacuum supply level – see for example paragraphs [0035] thru [0041] and claim 1 of Gehm et al. ‘633 and see for example column 3 line 50 to column 4 line 7 and 4 line 15 to column 5 line 24 of Gehm et al. ‘331.
Referring to claim 13, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses if the vacuum supply level is less than or greater than the designated vacuum supply level, a notification is provided to a user – see for example column 3 line 50 to column 4 line 7 and 4 line 15 to column 5 line 24 of Gehm et al. ‘331.
Referring to claim 16, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses when the air supply levels are below the designated air supply levels, the controller re-actuates the first valve for a second duration after the first duration of actuation of the first valve and prior to a next first duration of actuation of the second valve – see at least capable of performing these functional limitations in the apparatus claim for example in paragraphs [0035] thru [0041] and claim 1 of Gehm et al. ‘633 and see for example column 3 line 50 to column 4 line 7 and 4 line 15 to column 5 line 24 of Gehm et al. ‘331.
Referring to claim 19, Gehm et al. ‘633 incorporating Gehm et al. ‘331 further discloses when the vacuum supply levels are below the designated vacuum supply levels, the controller re-actuates the second valve for a second duration after the first duration of actuation of the second valve and prior to a next first duration of actuation of the first valve – see at least capable of performing these functional limitations in the apparatus claim for example in paragraphs [0035] thru [0041] and claim 1 of Gehm et al. ‘633 and see for example column 3 line 50 to column 4 line 7 and 4 line 15 to column 5 line 24 of Gehm et al. ‘331.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehm et al. ‘633 incorporating Gehm et al. ‘331 as applied to claim 4 above, and further in view of CN Patent No. 206974709 to Cai et al.
Referring to claim 14, Gehm et al. ‘633 incorporating Gehm et al. ‘331 does not disclose the sensor additionally measures a level of humidity present in the output of the pulsator. Cai et al. discloses the sensor – at 12, additionally measures a level of humidity present in the output of the pulsator – at 4,5 – see figure 1, English abstract and claims. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Gehm et al. ‘633 incorporating Gehm et al. ‘331 and add the humidity sensing of Cai et al., so as to yield the predictable result of ensuring the air used in the pulsator has sufficient characteristics as desired. 
Referring to claim 15, Gehm et al. ‘633 incorporating Gehm et al. ‘331 as modified by Cai et al. further discloses the controller compares the humidity present in the output of the pulsator to a designated level of humidity – see the claims of Cai et al., and if the level of humidity is less than or greater than the designated level of humidity, a notification is provided to a user – see display screen and monitoring of working performance detailed in the English abstract of Cai et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Gehm et al. ‘633 incorporating Gehm et al. ‘331 and add the humidity sensing of Cai et al., so as to yield the predictable result of ensuring the air used in the pulsator has sufficient characteristics as desired.
Claims 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehm et al. ‘633 incorporating Gehm et al. ‘331 as applied to claims 16 or 19 above.
Referring to claim 17, Gehm et al. ‘633 incorporating Gehm et al. ‘331 does not specifically disclose the second duration is less than a time between actuation of the first valve and actuation of the second valve. However, it would have been obvious to one of ordinary skill in the art to take the device of Gehm et al. ‘633 incorporating Gehm et al. ‘331 and have the second duration being any desired time value including the claimed second duration less than a time between actuation of the first valve and actuation of the second valve, so as to yield the predictable result of allowing for more efficient operation of the device as desired.  
Referring to claim 18, Gehm et al. ‘633 incorporating Gehm et al. ‘331 does not specifically disclose the second duration is equal to a time between actuation of the first valve and actuation of the second valve. However, it would have been obvious to one of ordinary skill in the art to take the device of Gehm et al. ‘633 incorporating Gehm et al. ‘331 and have the second duration being any desired time value including the claimed second duration being equal to a time between actuation of the first valve and actuation of the second valve, so as to yield the predictable result of allowing for more efficient operation of the device as desired.  
Referring to claim 20, Gehm et al. ‘633 incorporating Gehm et al. ‘331 does not specifically disclose the second duration is less than a time between actuation of the second valve and actuation of the first valve. However, it would have been obvious to one of ordinary skill in the art to take the device of Gehm et al. ‘633 incorporating Gehm et al. ‘331 and have the second duration being any desired time value including the claimed second duration less than a time between actuation of the first valve and actuation of the second valve, so as to yield the predictable result of allowing for more efficient operation of the device as desired.  
Referring to claim 21, Gehm et al. ‘633 incorporating Gehm et al. ‘331 does not specifically disclose the second duration is equal to a time between actuation of the first valve and actuation of the second valve. However, it would have been obvious to one of ordinary skill in the art to take the device of Gehm et al. ‘633 incorporating Gehm et al. ‘331 and have the second duration being any desired time value including the claimed second duration being equal to a time between actuation of the first valve and actuation of the second valve, so as to yield the predictable result of allowing for more efficient operation of the device as desired.  

Response to Arguments

5.	Regarding the election/restriction applicant indicates that claim 21 should be examined with claim 4 and as seen in the last office action dated 4-12-22 and as seen earlier in paragraphs 2-4 of this office action, claim 21 is being examined. 
	Regarding the non-statutory double patenting rejections of claims 4-21, applicant argues that the claims of the ‘460 patent as modified by the ‘331 patent does not disclose a sensor coupled to the common outlet measuring an air supply level and a vacuum supply level in the common outlet. The ‘460 patent discloses a control means/control circuit for controlling the air supply and vacuum supply in the common outlet as seen in claims 1-5 and the ‘331 patent discloses a sensor – at 7, for measuring an air supply level and vacuum supply level in the outlet as seen in figure 1 and column 3 lines 49-63. Therefore the combination of the claims of the ’460 patent and the ‘331 patent renders the claims obvious as detailed earlier in paragraph 2 of this office action. 
	Applicant’s claim amendments and remarks/arguments dated 8-12-22 obviates the 35 U.S.C. 112(b) rejections of claim 4 detailed in the last office action dated 4-12-22.
	Regarding the prior art rejections of claims 4-13, 16 and 19, the Gehm et al. reference US 2018/0020633 discloses a controller with components that are associated with the teat cup milking device as seen in figures 1 and 4 and paragraphs [0042] thru [0048] where the controller and control components are part of the system incorporating the teat cup milking device. Further, the Gehm et al. reference US 6045331 incorporated by reference into Gehm et al. ‘633 discloses a sensor – at 7 of Gehm et al. ‘331, coupled to an outlet – see outlet of 4 at item 5 in figure 1 of Gehm et al. ‘331, the sensor coupled to the common outlet – see figure 1 of Gehm et al. ‘633 and figure 1 of Gehm et al. ‘331 in that incorporating the sensor of Gehm et al. ‘331 into figure 1 of Gehm et al. ‘633 would provide for the sensor – at 7 of Gehm et al. ‘331 to be coupled to the common outlet – at 10 of Gehm et al. ‘633, for measuring an air supply level and a vacuum supply level in the common outlet – see figure 1 of Gehm et al. ‘331 and figure 1 of Gehm ‘331 and see column 3 lines 49-62 detailing the sensor measures pressure which determines supply levels in the outlet. Therefore Gehm et al. ‘633 which incorporates Gehm et al. ‘331 discloses each of the claim limitations of the claimed invention. 
	Regarding the prior art rejections of claims 14-15, the Cai et al. reference CN 206974709 is not used to disclose the sensor measuring an air supply level and a vacuum supply level in that the Cai et al. reference discloses the measuring of humidity and therefore applicant’s arguments are not commensurate with how the prior art references are applied to the claimed invention. 
	Regarding the prior art rejections of claims 17-18 and 20-21, the Gehm et al. ‘633 does not specifically disclose the claimed second duration times. However, these claims relate to control features that can be modified by the user of the device as desired and therefore would have been obvious to try by the user given the motivation detailed earlier in paragraph 4 of this office action. 
	
Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643